ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ԱՊՊՎ293
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան 285 ձշճքճ- 2012թ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
Հսարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
առուհետ՝ լիազոր մարմին) մի կողմից, Ա «ՍԱԳԱՄԱՐ» ՓԲԸ տնտեսավարող սուբյեկտը
առսուհետ՝ ընդերքօգտագործող), ի դեմս գլխավոր տնօրեն ԿԱՐԵՆ ՂԱԶԱՐՅԱՆԻ, որը
րծում է ընկերության կանոնադրության հիման վրա, մյուս կողմից, ղեկավարվելով
Հայաստանի Հանրապետության քաղաքացիական օրենսգրքով, Հայաստանի
Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ` օրենսգիրք) ն այլ
շրավական ակտերով, համապատասխանաբար նախարարության ն տնտեսավարող
սուբյեկտի կանոնադրություննեերով ն հիմք ընդունելով Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը,
«տրամադրվող հանքավայրի կամ հանքավայրի տրամադրվող տեղամասի շահագործման
Շախագիծը, կնքեցին սույն ընդերքօգտագործման պայմանագիրը (այսուհետ՝
պայմանագիր):

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը
շահագործման տրամադրելու պայմանները ն ժամկետները, լեռնահատկացման
կոորդինատները, կողմերի իրավունքներն ու պարտականությունները, վճարների
չեօգտագործման, բնապահպանական, բնութան ն շրջակա միջավայրի
պահպանության դրամագլխի համալրման, մշտադիտարկումների իրականացման)
աճտարման վերաբերյալ դրույթներ, բնապահպանական (կառավարման պլանը,
Հնդերքօգտագործման իրավունքի դադարեցման (զգուշացման, հրաժարման,
Հբուոխության), համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
«պարտավորությունների չափի ն կատարման ժամկետների վերաբերյալ, հանքի
տակման հետ կապված դրույթները, ինչպես նան նրանց փոխհարաբերությունները
Կարգավորող այլ պայմաններ:

1.2 Պայմանագիրը բաղկացած է հիմնական տեքստից ն Ի) 1 հավելվածից, որը
Կազմում է պայմանագրի անբաժանելի մասը:

13 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում` կողմերի
ալ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
աղ իրավական ակտերով:
2.Պայմանագրի առարկան

21 Պայմանագրով լիազոր մարմինն ընդերքօգտագործողին տարեկան
200000,0ւո օգտակար հանածոյի պաշարների մարման
Թգտակար հանածոյի բանակը, մ», գրո
համար ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում 201 թ-ի
դեկտեմբերի 8-ից 15 տարի ժամկետով, իսկ ընդերքօգտագործողն ընդունում է

ՀՀ Սյունիքի մարզի Լիճքվազ-Ժեյի ոսկու հանքավայրի
(իանքավայրի անվանումը)

(տեղամասի անվանումը)
հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար 2995.856
հազ.տ

ըստ ՇՀՇչ կարգերի
բիմնական՛ն ուղեկից օգտակար հանածոների բանակները՝ ըստ կարգերի)

որոնք հատակագծի վրա ն ըստ խորության սահմանափակվում են հետնյալ
կոորդինատներով՝

(Շգտակար հանածոյի լեռնային զանգվածից հանքարտադրատեսակի ելքը)
ոսկի-17650.85 կգ, արծաթ-105.124տ,պղինձ-13.421 հազ.տ, այդ թվում՝ Շ կարգով
հանքաքար 2375,416 հազ. տ, ոսկի- 14651, 270կգ, արծաթ 84,444տ, պղինձ 10,751
հազ.տ, Շչ կարգով հանքաքար 620,44 հազ.տ, ոսկի-2999,56կգ, արծաթ 20,68տ,
պղինձ 2,67 հազ.տ:

Պաշար-
ների Հանքա- | Միջին
ել
Հանքային | կարգը Իմ պարունակությունները Պաշարները
մարմինը ները
հազ.տ | ոսկի, | արծաթ, պղինձ | ոսկի ի արծաթ | պղինձ
գտ | գտ 2 կգ տ հազ.տ
ն 2 ՅԼ 4 5 6| 71 8 9
ՀԱՇՎԵԿՇՌԱՅԻՆ ՊԱՇԱՐՆԵՐ
զ 59042| 577| 43:69| 0.62| 340674| 2580| 3.66
Առաջն |Շ 3553| 465| 1782| 0351 18521| 063| 072
Լ6- 6 | 625953| 571| 4222| 0.60 | 35796 է 2643| 378
Առաջինի |. 222| 269 32.81 ի 033 60311 074| 0.07
ճյուղը յ ւ
Երկրորդ | 6. Լ ոտտ| 25| 12224 02| Յեծ| 026| 002
Երրորդ | 2253| 4151 3347| 049| 9515| 077| օր
6 274243|1636| 333| 04| 108.85| 5804| 697|
Չորրորդ |Շ 418261 5211 3607| 048| 28015| 151| 203
ՇչՇ |Լ26.9| 64 33841 042|1326200 7314 | 9.00
Զորրորդի | Ը, 584| 422| 29Թ41| 087| 2462| 017| 005
Ճյուղը |
Հինգերորդ ԼՏ «5` Յ5Լ 1838| 0.15 Կ6| 077| 006
աայ շ 10311371 2911 026| 38837 3 02

արի»
ՇԻՇ | 144.86| 369| 26.03| 023| 53437 377| 033
Ընդամենը | Օլ 2375.40| 6.17| 3559| 045| 1465.28| 8461| 1075
հանքա- Զ 620.44| 4683| 3333| 043| 2999.56| 20.68| 2.67
վայրում ՇՏՇչ | 299584| 5.89 3514| 044 | 17650.84 | 10529| 13.42

որոնք հատակագծի վրա ն ըստ խորության սահմանափակվում են՝

1.2-43189308  '-8602975.0
2.7243200370  ՝Ր-8603767.2
3. Ճ«4319753.1 38604089.6
4. 2-43186616 3/-8603300.5

Ւ| Հ-555.0
Ւ| »-583.0
ՒԼ- -503.0

ԷԼ- -540.0

` (տրամադրվող պաշարների սահմանների ծայրակետային կոորդինատները)

տնողությունն ըստ նախագծի՝ ըն

Հանքավայրի շահագործմանը նախորդող շինարարական աշխատանքների շրջանի

ունված է շտարի 2012թ-ից ներառյալ 2013թ.

Շին. շրջան Հանքավայրի շահագործման ժամանակացույցն ըստ տարիների ն ըստ
արդյունահանման ծավալներիլհազ. տ)

2012 | 2013 | 2014 | 205 | 206 | 2017 | 2018 | 2019 | 2020 | 2021 | 2022 | 2023 | 2024 | 2025 | 2026

- - յ00 | 200 |200 |300 |300 |300 |300 | 300 | 300 | 300 | 300 | 300 | 256

Ոսկի Շ կարգով-6.17գ/տ, Շչկարգ
33.33գ/տ, պղիեձ Շ՛

(Բիմնական ն ուղեկից բաղադր

չների պարունակությունը, "6, գ/տ ն այի)

թիվ ԼՎ-293

ով-4.83, արծաթ Շւ կարգով-35.59գ/տ, Շշ կարգով-
կարգով-0.45 44, Շչ կարգով- 0.43 74

Լեռնահատկացման սահմանները հատակագծի վրա ն ըստ խորության համաձայն
լեռնահատկացման ակտի

առաջարկները

հավելվածներ՝
աշխատանքն
ուսումնասիրո

(ակտի համարը)

Պայմանագրի ԻՊ 1 հավելվածով նշվում են ընդերքօգտագործողի ֆինանսական

Պայմանագիրն ըստ անհրաժեշտության կարող է

ժամանակացույցի:
2.2 Լիազոր մարմինը երաշխավորում է, որ պայմանագրի 2.1-ին կետում նշված

հանքավայրը

թյան աշխատանքներ կատարելու

ն. երա կողմից վճարվող ընդերքօգտագործման վճարները:
ունենալ

նան այլ
օգտակար հանածոյի արդյունահանման ն հումքի վերամշակման
երի ժամկետները, ըստ փուլերի, իսկ զուգահեռաբար երկրաբանական

դեպքում դրանց կատարման

կամ հանքավայրի տեղամասը գրավ դրված, վարձակալության, անհատույց

օգտագործման տրված չէ, կառուցապատված կամ կառուցապատման իրավունքով
ծանրաբեռեված չէ, ինչպես նան արգելանքի տակ չի գտնվում:

23 Պ

այմանագրի գործողության ընթացքում հանքավայրի

արդյունքում ընդերքօգտագործողի ստացած շահույթը նրա սեփականությունն է:

օգտագործման

Յ. Կողմերի իրալու նքները ն աւրտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
2սհսագործել ընդերքի օգտագործման Ա պփասննությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ12 գրավոր զգուշացնելու Ան սվաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

Յ.1.Յ ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրության վարման լ իարժեքությունը,
օ գտակ ար հանածոների պաշարների շարժի հաշվառման իրականացման
ն տեղեկատվության ներկայ աման սահմանված պահանջների
կատարումը.

Յ14 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների 0չ աիփաքանակների, վճարների
հաշ վարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.
Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ն նախագծի պահանջների կատարումը՝
բացառու թյ ամբ բնության ն շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
ն համապ իր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանումը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.
Յ՛18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրություններ, բացառու թյ ամբ
օգտակար հանածոների հայ տնատերման նպատակով, այդ մասին
սռնվազն 14 օր սռսջ գրավոր իրազեկելով ընդերքօգտագործման
իրավունքկրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ ացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ ապկային,
արտադրական, պահեստային, լ աբորատտր ն այլ տարածքներ ու
ստորսբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ ալ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,
կատարելու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.1.11 ընդերքի օգտագործման ո պահպանու թ ան պետական
վերահսկողություն իրականացնելու տեսչ ական ստուգումների,

-4-
ստուգումների ն ուսումնասիրությունների միջոցով՝ «Հայ աստանի
Հանրապետությ ունում ստուգումների կազմակերպման Ա անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ն ընդերքի մասին Հայ աստաի Հանրապետության օրենսգրքի
դրու յ թներին համապատաս խան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առ աջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նությ ան մասին:

3Յ.3Յ Ընդերքօգսադործողն իրալունք ունի`

Յ.3.1 բացսռիկ իրավու նքով կատարել ու երկրաբանական
ու սու մնաիրություն լ եռնահատկացման սահմաններում, իսկ
հատկացված ընդերքի տե ղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.3Յ2 մտնելու ընդերքի տեղամա ն իրականացնելու նփագծով
նախատեսված բոլոր աշ խաանքներն օգտակ ար հանածոյի
արդյ ու նահանման Աուսումնասկրությ ան նպատակով.

Յ.3Յ3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցել ու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.
Յ3.4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

Յ.3Յ.5 օրենսգրքի պահանջների պսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեության արդյունքում առաջացած արտադրական
ցակույ տերը.

Յ.3Յ6 իրեն տրամսդրված օգտակար հանածոյի արդյ ու նսհփանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.
Յ.3.7 դիմելու լ իազոր մարմին օգտալ ար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

Յ.3Յ8 վաղաժամկետ հրաժարվել ու օգտակ ար հանածոյի
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով
օրենսգրքով նԱփատեսված պարտավորությ ունները:

Ք

Յ.4 Ընդերքօգսադործողը ատտպոր է`
Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
հ ամ ապատասխան.

-5-
Յ.42 կատարել լիազոր մարմնի ն այլ իրավասու պետական
մարմինների՝ օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

Յ.4Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տեղափոխման լո վերամշ ակման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասսհովել օգտակար հանածոյի արդյ ունսհանման նԱագծի
պահ անջ ների կատարումը.

34.5 վարել երկրաբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ46 վարե օգտակա հանածոների պաշարների ամենօրյա
2 արժի գրանցամատյ անը.

Յ.4.7 ներկայացնել լ իազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյալ եռամսյ ակային ն տարեկան
հաշվետվությունները.

Յ.4.8 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամադրել
ուսումնասիրված, արդյունահանված ն ընդերքում կորսված
օգ տակ ար հանածոների պաշ արների, դրանց պար ու նակած
բ աղադրամասերի, որակի ու քանակի մասին տվյ ալ ներ.

Յ.4.10ապահովել ընդերքօգտագործման հետկապված աշ խատանքների
կ ատարման անվտանգությունը.

Յ.4.11ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
ու բնու թյ ան ն շշրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ն այլ կառույցների պահ պանու թյունն
ընդերքօգտաործմա հետ կապված աշխատաքների վնասակար
ազդեցությունից.

Յ.4.12ապահովել բնության, պատմ ակ ան լո մշակույ թի
հուշարձանների պահ պանությունն ընդերքօգտագործման հետ
կ ապված աշ խատանքների վնասակար ազդեցությունից.

Յ.4.13ապահովել շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախգծի ն օգտակա հանածոյի արդյու նահանման
պայ մանագրի համաձայն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լլ տվացիա, ինչ պես նան դրանք պի տանի դարձնել
տնտեսության մեջ օգտագործման համար կամ բերել անվտանգ
վիճակի.

Յ.4.15տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյ ունահանման պայ մանագրում չնշված օգտակար հանածոների
կու տապումների հայ տնատբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.

Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնելու դեպքում իրականացնել դրա պահու ստավորումը
կառավարությ ան սահմանած կարգով.

-6-

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտու ժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ու նսահանված տատածքի,

արդյ ունահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղադիրքի ն դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ն առողջու թյ ան ապահովման նպատակով
մշ տադիտարկումների համար նախատեսված վճարի վճարումը.
Յ.4.20 ոչ ուշ, քան հինգ տարիին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում)կոնդիցիաները ն պաշարները ենթարկել
վերսգնտամման ն ներկայացնել լ իազոր մարմնի վերահաստատմանը.
Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպլ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.
Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ | ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
սպսհեստապյ ին,լ աբորատոր Աապյ| տարածքներ ու ստորսբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
Ասսհանջվող փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թու յ լ ատրել վերցնելու
փորձանմուշներ, կատաել կապարակնքում Ա չ ախգրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությունները.

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում,եթե նա՝

41.1 չի կատարում օրենսգրքով նախատեսված
պար տավորությունները.

412 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավունքով նախատեսված իր
պար տավորությունների իրականացմանն առնչվող պայմանները`
բացառությ ամբ օրենսգրքով սահմանված դեսքերի.

4.1Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքում:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո` ոչ ավել ի, քան 90օրվաընթացքում վերացրել է նշված հիմքերը:

5. Գաշվետլությ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լ իազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է
ներկայ ացնել հետնյ ալ հաշվետվությունները ն
տեղեկությունները`
5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
վճարների հաշվարկ-հաշվետմվություն.

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՀ).

5.1.3

5.2 Հաշվետվությունների ձների փոփոխման դեպքում լիազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել

նդերքօգտագործողին` փոփոխությունների կատարման պահից
եկամսյ աժամկետում:

53 Ընդերքօգտագործողը սսհմանված վճարների վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետու թյան օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով Աձնով:

5

6. Պսյ մանագրի ու ժի մեջ մտնել ը, գործողու թյ ան ժակետը ն
լուծումը

6.1 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պատից Ա գործում

է թույ լ տվությ ան գործողությ ան ամբողջ ժամանակտձասվածում, եթե

պայ մանագրով սսհմանված հիմքերով պայ մանագիրը վաղաժամկետ չի
ուծվել:

6.2 -«Պայ մանսգիրը գործում է նան ժամկետի կամ
թույ լ տվությամբ տրամադրված ընդերքի տեղամասի սահմանված
կարգով փոփոխության դեպքում: Եթե երկարաձգվել է
թույլտվության պա մանների փուր իու թյ ամբ, ապա պայ մանսգիրը
2 արու նակում է գործել ՝ հաշվի առնել ով այդփոփոխությունները:

6.3 Ամարո անգի աոնն ծվել՝

6.3.1 լ իազոր մարմնի նախձեռնությ ամբ`ընդերքօգտագործողի
կողմից պայ մանագրի դրույ թների խախտման դեպքում

6.32 ընդերքօգտագործողի նախձեռնությ ամբ`
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու

-8-
դեպքում դիմում ներկայացնելու ն լիազոր մարմնի կողմից
հրաժարման հավաստագիր տրամադրել ու դեպքում.

6.33Յ թույ | տվու թյ ան ժամկետի ավարտի դեպքում:

64 Լիազոր մարմնի կողմից թույլ տվությունն օրենսգրքով
սահմանված դեպքերում ն կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ մանագիրը համարվում է լ ուծված:

7. Պսյ մանագրում փոփոխություն կառտելու հիմքերը

Լրսհետախու զման լո (կամ) 2շսհագործական հետափու զման
արդյունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրաբանական, տեխնիկատնտեսական պայ մանների
զգա ի փոփոխման դեպքում ընդերքօգտագործողի սռաջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող
փաս տաթղթերում կատարել համապատասխան փոփոխություններ:
Հանքավայ րի շահագործման փոփոխված պայ մանները ներկայ ացվում
են առանձին (հավել ված --):

8. Անհաղթահարել ի ու ժի, ինչ պես նաւ կողմերի
գործու նեու թյ ան հետչ կապված դեսջեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատարելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայ մանագիրը

կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են՝ հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, նչ պես նան պայ թյունների, պատե ր ազմի,

ահաբեկչությ ան, քաղաքացիական պատերազմի, անկարգությունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորությունների կատարումը:

9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

10.'Ծանուցում

Պայ մանագրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ
ու ղարկված է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով կամ
կատարված է փոխանցում ֆաքսի միջոցով կողմի ստորն նշված
հասցեով կամ այդ նպատակով կողմի նշած մեկ այլ հասցեով, ընդ
որում յուրաքանչյուր դեպքում պետք է առկա լինի գրավոր
ստացական, որը կարող է փոխանցվել էլ եկտրոնային փոստի կամ
ֆաքսի միջոցով:
11.Այ լ դրույ թներ
11.1 Սույն պայմանագրի հավել վածները կազմում են նրա
անբաժանել ի մասը.
112 Սույն պայ մանագիրը կազմված է Յ օրինակից` հայ երեն
լեզվով,որոնք ունեն հավասարազոր իրավաբանական ուժ.

-10-
1.3 Պայմանագրին կցվում է հավելված՝ Վ 1 ֆինանսական առաջարկները ն
ընդերքօգտագործման վճարները 2. էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի ս բնական պաշարների նախարարություն

ՀՀ. Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2
(փոստային դասիչը, գտնվելու վայրը)
հեռ.521-964, ֆաքս' (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)

Ընդերքօգտագործող՝ «ՍԱԳԱՄԱՐ» ՓԲԸ, ք.Ստեփանավան, թաղամաս Արմանիս

(փոստային դասիչը, գտնվելու վայրը.)
հեո.(0256) 2-47-02/03, «Յունիբանկ», հ/հ 241002006617, հվհհ 00410036
--րեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդը)

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՍԱԳԱՄԱՐ» ՓԲԸ

(կազմակերպության անվանումը).

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ԿԱՐԵՆ ՂԱԶԱՐՅԱՆ
(անունը, ազգանունը) (անունը, ազգանունը)

«10ո

-լլ-
Հավելված Կ 1
օգտակար հանածոյի արդյունահանման
22 աո: 2012թ. Վ ՊՎ-293
ընդերքօգտագործման պայմանագրի
ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

1 Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկներ

հ/հ Աշխատանքների անվանումը Ներդրումների | Գումարը
կատարման հազ. դրամ
ժամանակացույց |

1.| Ընդերքօգտագործման փաստաթղթերի փաթեթի 198000.0
ձնակերպում'/աճուրդային գումար /
ա) հանքարդյունահանման լիցենզիայի (հատուկ կատարված 10000.0
լիցենզիայի) տարեկան պետական տուրքի
գումարը
բ) ընդերքօգտագործման նախագծի մշակում, կատարված 15000.0
փորձաքննության անցկացում
Լեռնակապիտալ աշխատանքներ՝
Տրանսպորտային ուղիների անցկացում.

ը Մուտքային ճանապարհներ մինչն01.05.2012թ | 1200000.0.
| Ստորգետնյահանքուղիների լայնացում Ա մինչն01.03.2013թ
կառուցում/անցում 3000000.0
Անհրաժեշտ լեռնահանքային սարքավորումների ն | մինչն01.04. 2014թ
Յ տրանսպորտային միջոցների ձեռքբերում 6000000.0
մինչն 2015թ 1-ին | 8000000.0
4 | Հարստացուցիչ ֆաբրիկայի կառուցում եռամսյակ

Ընդամենը 18423000.0

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ
21  ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարում են պարտադիր վճարչո-
(բնապահպանական, բնօգտագործման կամ ռոյալթի) «Բնապահպանական -
Հղի»

-1շ-
բնօգտագործման մասին» Հայաստանի Հանրապետության օրենքով սահմանված
կարգով ն չափով.

22. ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում Է տարեկան պետական
տուրք՝ համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

3. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների վճարներ

3.1 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման ընթացքում
առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
համայնքների բնակչության անվտանգության ն առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՍԱԳԱՄԱՐ» ՓԲԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ԿԱՐԵՆ ՂԱԶԱՐՅԱՆ

(անունը, ազգանունը) (անունը: ԹԱՅ

«12»

-13-
Հավելված պ
օգվակար հ՛ յի արդյունահանման
«8. ի, -Պ 2015թ. Խ ՊՎ-293

ընդերքօգտագործման պայմանագրի

ՓՈՓՈԽՈՒԹՅՈՒՆ

ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2012 ԹՎԱԿԱՆԻ
ՆՈՅԵՄԲԵՐԻ 22-ԻՆ ԿՆՔԱԾ ԹԻՎ ՊՎ-293 ՊԱՅՄԱՆԱԳՐԻ

7,
ք. Երնան (Բ: 2015թ.

Ղեկավարվելով ՀՀ ընդերքի մասին օրենսգրքի 23-րդ հոդվածով ն հիմք
ընդունելով ՀՀ էներգետիկայի ն բնական պաշարների նախարարի
ընդերքօգտագործման իրավունքի փոխանցման մասին 2015թ. փետրվարի 11-ի
թիվ24-Ա հրամանը, որով «ՍԱԳԱՄԱՐ» ՓԲ ընկերության ՀՀ Սյունիքի մարզի
Լիճքվազ-Թեյի ոսկու հանքավայրի 2995,85 հազար տ պաշար ունեցող տեղամասի
նկատմամբ ընդերքօգտագործման իրավունքը փոխանցվում է՝ ՀԷԼՎԻ ԳՈԼԴ
ՄԱՅՆԻՆԳ» ՓԲ ընկերությանը, կողմերը փոխադարձ համաձայնության եկան
հետնյալի մասին.

Լ Օգտակար հանածոյի արդյունահանման նպատակով թիվ ՊՎ-293
ընդերքօգտագործման պայմանագրի նախաբանում, հիմնական տեքստում ն
հավելվածում ստորագրությունների սյունակում «ՍԱԳԱՄԱՐ» ՓԲԸ» բառերը, սույն
փոփոխության ստորագրման պահից փոխարինել՝ «ԷԼՎԻ ԳՈԼԴ ՄԱՅՆԻՆԳ» ՓԲԸ»
բառերով, իսկ «ԴՄԻՏՐԻ ՈՒՇԿՈՎ» անուն, ազգանունը` «ԿԱՐԵՆ ՂԱԶԱՐՅԱՆ»
անուն ազգանունով:

2. Ընդերքօգտագործման իրավուիք ձեռք բերողը ընդունում ն պարտավորվում
է կատարել վերոհիշյալ պայմանագրով իրեն անցնող իրավունքներն ու
պարտավորությունները, ն ստանձնում կրելու պատասխանատվություն մինչն
ընդերքօգտագործման իրավունքի փոխանցման մասին ՀՀ էներգետիկայի ն
բնական պաշարների նախարարի 2015թ. փետրվարի Ո-ի թիվ 24-Ա հրամանի
ընդունումը վերը նշված պայմանագրից ծագած պարտավորությունների
չկատարման համար:

3. Պայմանագրի 12-րդ կետում՝ «Ընդերքօգտագործող» տողում՝ «ՍԱԳԱՄԱՐ»
ՓԲԸ» «ք. Ստեփանավան, Արմանիս թաղամաս «Հայբիզնեսբանկ» ՓԲԸ» հ/հ11500-
07795590100» բառերը փոխարինել՝ «ԷԼՎԻ ԳՈԼԴ ՄԱՅՆԻՆԳ» ՓԲԸ ՀՀ ք. Երեան,
Հանրապետության 37, «Հայբիզնեսբանկ» ՓԲԸ» հ/հ 11500-09064420100»
բառերով:

Հ Պայմանագրի սույն փոփոխությունն ուժի մեջ է մտնում կողմերի կողմից
«ոռորագրելու պահից ն հանդիսանում ընդերքօգտագործման թիվ ՊՎ-293
«րամանագրի անբաժանելի մասը:

-լգ-
ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ
ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ
ՆԱԽԱՐԱՐ

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ
(անուն, ազգանուն)

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ
ԻՐԱՎՈՒՆՔ ՓՈԽԱՆՑՈՂ
ՏՆՏԵՍԱՎԱՐՈՂ ՍՈՒԲՅԵԿՏ
«ՍԱԳԱՄԱՐ» ՓԲԸ

ԴՄԻՏՐԻ ՈՒՇԿՈՎ
(անուն, ազգանուն)

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ
ԻՐԱՎՈՒՆՔ ՁԵՌՔ ԲԵՐՈՂ
ՏՆՏԵՍԱՎԱՐՈՂ ՍՈՒԲՅԵԿՏ

«ԷԼՎԻ ԳՈԼԴ ՄԱՅՆԻՆԳ» ՓԲԸ

ԿԱՐԵՆ ՂԱԶԱՐՅԱՆ
(անուն, ազգանուն)

ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅի ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2012 ԹՎԱԿԱՆԻ
ՆՈՅԵՄԲԵՐԻ 22-Ի ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊՎ-293 ՊԱՅՄԱՆԱԳՐԻ

ք. Երնան «08,» Աոա 2 2015 թ.

Հիմք ընդունելով Օ:ՀՀ էներգետիկայի ն բնական պաշարների նախարարի

08: /2. 2015թ. Վ 1828:.-Ա հրամանը, ՀՀԷԼՎԻ Գոլդ Մայնինգ» ՓԲԸ-ի
օգտակար հանածոյի արդյունահանման նպատակով ընդերքօգտագործման ՊՎ-293
պայմանագրի՝ ՀՀորոեք հատակագծի վրա ն. ըստ խորության սահմանափակվում են
հետնյալ կոորդինատներով»» տողում՝ Հ1.7-4318930.8 7-8602975.0, 2.7«4320037.0
(86037672, 372-43197531 ՝/-86040896, Ճ2-4318666 '«-8603300.5-
կոորդինատները փոխարինել՝ Հ1:(-4318893 7-8602865 2.24-4320029 38603667,
3.Ճ-4319745 ՝Ր-8603990 42-4318654 '-8603200,։ ՀՀՃՋԽ .ՊԸՇՏ-84--
կոորդինատային համակարգի» կոորդինատներով ն բառերով:

Սույն փոփոխությունը համարվում է՝ օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման ՊՎ-293 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ

ՀԷԼՎԻ ԳՈԼԴ ՄԱՅՆԻՆԳ» ՓԲԸ
(կազմակերպության անվանումը)

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ
(անուն, ազգանուն) (Անն, ազգ,

"բյ 00Լք՝2
հւչԱ1թ9"
Լ. 02710064 /:

-|6-
ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՆԵՐԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ 2012
ԹՎԱԿԱՆԻ ՆՈՅԵՄԲԵՐԻ 22-Ի ԹԻՎ ՊՎ-293 ՊԱՅՄԱՆԱԳՐԻ

ք. Երնան

Հիմք ընդունելով՝, ՀՀ, էներգետիկ ենթակառուցվածքների ն բնական պաշարների
նախարարի 2016թ. -՛ ԱՐՄԱ 2 ԽՈ/ՃԱ հրամանը, Հ ԷԼ ՎԻ ԳՈԼԴ ՄԱՅՆԻՆԳ» ՓԲԸ -ի'
ընդերքօգտագործման թիվ ՊՎ-293 պայմանագրում` Հ ԷԼ ՎԻ ԳՈԼԴ ՄԱՅՆԻՆԳ» ՓԲԸ »
բառերը փոխարինել՝ ՀԼԻՃՔՎԱԶ» ՓԲԸ» բառերով:

Սույն փոփոխությունը համարվում է՝ օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման թիվ ՊՎ-293 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿ ԵՆԹԱԿԱՌՈՒՑՎԱԾՔՆԵՐԻ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ԵՎ ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ՀԼԻՃՔՎԱԶ» ՓԲԸ
՞ լննզմակերպության անվանումը)

ԱՇՈՏ ՄԱՆՈՒԿՅԱՆ

(անունը, ազգանունը)

(ստորագրությունը)

Ռո,
Է7:
Ա

Սոն
ԲթՐ:
14

ԱՀՈՏՅԱՄ

